Case 6:20-cv-00040-JDK-KNM Document 15 Filed 01/12/21 Page 1 of 3 PageID #: 61




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                    §
MAURO C. PALACIO, #2271249                          §
                                                    §
v.                                                  §     Case No. 6:20-cv-40-JDK-KNM
                                                    §
CHAPLAIN GRASTY, et al.                             §
                                                    §

              ORDER ADOPTING REPORT AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE
          Plaintiff Mauro C. Palacio, a prisoner confined at the Ramsey Unit within the

 Texas Department of Criminal Justice, proceeding pro se and in forma pauperis, filed

 this civil rights action pursuant to the Religious Land and Institutionalized Persons

 Act (“RLUIPA”), 42 U.S.C. §§ 2000cc, et seq., and 42 U.S.C.§ 1983. The case was

 referred to United States Magistrate Judge, the Honorable K. Nicole Mitchell, for

 findings of fact, conclusions of law, and recommendations for disposition.

          On June 11, 2020, Judge Mitchell issued a Report recommending that the

 Court dismiss Plaintiff’s claims against remaining Defendants Grasty and Lilly, with

 prejudice, for failure to state a claim upon which relief can be granted.1 Docket

 No. 11. Plaintiff timely objected. Docket No. 13.

          Where a party objects within fourteen days of service of the Report and

 Recommendation, the Court reviews the objected-to findings and conclusions of the

 Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the



 1   On June 11, 2020, Judge Mitchell also issued an order properly severing Plaintiff’s claims against
     Defendants Unknown Chaplain, Chaplain Jonah, and M. Lewandowski and transferred the severed
     case to the Southern District of Texas. Docket No. 10.


                                                    1
Case 6:20-cv-00040-JDK-KNM Document 15 Filed 01/12/21 Page 2 of 3 PageID #: 62




 Court examines the entire record and makes an independent assessment under the

 law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

 banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

 time to file objections from ten to fourteen days).

       In his objections, Plaintiff suggests that the Magistrate Judge’s Report

 addressed only his RLUIPA claims, ignoring his First Amendment claims under

 § 1983.   A review of the Report shows that it fully addressed Plaintiff’s First

 Amendment claims. Docket No. 10 at 5–7. The Court further notes that § 1983 is

 the vehicle through which First Amendment claims are brought.         Therefore, the

 Magistrate Judge addressed Plaintiff’s § 1983 claims through the First Amendment.

       Moreover, the Magistrate Judge correctly found that Plaintiff’s RLUIPA claims

 against Defendants Grasty and Lilly failed to state a claim and were mooted by his

 transfer to a different prison. The Fifth Circuit has held that Turner’s “rational

 connection” standard for assessing claims under the First Amendment “provides less

 protection against prison regulations that impinge on inmates’ free exercise of

 religion than does RLUIPA’s more demanding compelling-interest/least restrictive

 means standard.” Davis v. Davis, 826 F.3d 258, 265 (5th Cir. 2016); see also Turner

 v. Safley, 482 U.S. 78, 89-91 (1987). As a result, a policy that passes muster under

 RLUIPA will necessarily satisfy the requirements of the First Amendment. See Jones

 v. Shabazz, 352 F. App’x 910, 915 (5th Cir. 2009) (unpublished).         Accordingly,

 Plaintiff’s First Amendment claims are essentially subsumed by RLUIPA, and the

 Magistrate Judge correctly recommended a dismissal.




                                            2
Case 6:20-cv-00040-JDK-KNM Document 15 Filed 01/12/21 Page 3 of 3 PageID #: 63




       Further, Plaintiff’s claims about not receiving a Torah at the Gurney Unit or

 religious services prior to his transfer to a different prison lack merit. Plaintiff’s own

 attachments show that he asked prison officials for a Torah and was told that the

 unit did not have one and that “no one donates a Torah to us.” Docket No. 1, Ex. 1

 at 10. Prison officials also explained to him that his prison unit does offer and conduct

 Sabbath services, and that they were adding him to the “list.” Id. at 9. The record

 also includes Plaintiff’s Official Lay-In Pass, denoting his Sabbatarian status—

 effective November 2, 2019. Id. at 10. Thus, Plaintiff’s own evidence indicates that

 no prison regulation or Defendant denied him a reasonable opportunity to exercise

 his religious beliefs. See Omran v. Metrejean, 643 F. App’x 339, 340 (5th Cir. 2016)

 (Mem) (unpublished).

       Having conducted a de novo review of the Report and the record in this case,

 the Court has determined that the Report of the United States Magistrate Judge is

 correct, and Plaintiff’s objections are without merit.            The Court therefore

 OVERRULES Plaintiff’s objections (Docket No. 13) and ADOPTS the Report and

 Recommendation of the Magistrate Judge (Docket No. 11) as the opinion of the

 District Court. Plaintiff’s claims are hereby DISMISSED with prejudice for failure

 to state a claim upon which relief can be granted.

            So ORDERED and SIGNED this 12th day of January, 2021.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                             3
